         Case 2:19-cv-05355-NVW Document 10 Filed 11/14/19 Page 1 of 3



 1 John G. Kerkorian (#012224)
   kerkorianj@ballardspahr.com
 2 Michael A. DiGiacomo (#032251)
   digiacomom@ballardspahr.com
 3 BALLARD SPAHR LLP
   1 East Washington Street, Suite 2300
 4 Phoenix, AZ 85004-2555
   Telephone: 602.798.5400
 5 Facsimile: 602.798.5595
 6 Attorneys for Bridgecrest Acceptance
   Corporation.
 7
 8                                IN THE UNITED STATES DISTRICT COURT

 9                                      FOR THE DISTRICT OF ARIZONA

10 Michelle Ingram,
                                                        NO. CV-19-05355-NVW
11                         Plaintiff,
                                                        STIPULATION TO DISMISS AND
12                         vs.                          ARBITRATE CLAIMS
13 Bridgecrest Acceptance Corporation,
14                         Defendant.
15            Plaintiff Michelle Ingram (“Plaintiff”) and Defendant Bridgecrest Acceptance
16 Corporation (“Bridgecrest”), hereby jointly move to dismiss Plaintiff’s claims against
17 Bridgecrest and submit such claims to binding arbitration, pursuant to the terms of the
18 arbitration agreement attached hereto as Exhibit 1. The arbitration shall be before either
19 the American Arbitration Association or J.A.M.S./Endispute, pursuant to the terms of the
20 parties’ arbitration agreement.
21            DATED this 14th day of November, 2019.
22                                                 BALLARD SPAHR LLP
23
                                                   By: /s/ Michael A. DiGiacomo
24                                                     John G. Kerkorian
                                                       Michael A. DiGiacomo
25                                                     1 East Washington Street, Suite 2300
26                                                     Phoenix, AZ 85004-2555
                                                       Telephone: 602.798.5400
27                                                     Facsimile: 602.798.5595
28                                                     Attorneys for Defendant Bridgecrest
                                                       Acceptance Corporation

     DMEAST #39404934 v1
                                                Case 2:19-cv-05355-NVW Document 10 Filed 11/14/19 Page 2 of 3



                                        1
                                                                                KENT LAW OFFICES
                                        2
                                        3
                                                                                By: /s/ Trinette G. Kent (w-permission)
                                        4                                           Trinette G. Kent
                                                                                    3219 East Camelback Road #588
                                        5                                           Phoenix, AZ 85018
                                        6                                            Attorneys for Plaintiff Michelle Ingram

                                        7
                                        8
                                        9
                                       10
                                       11
1 East Washington Street, Suite 2300




                                       12
     Telephone: 602.798.5400
     Phoenix, AZ 85004-2555
        Ballard Spahr LLP




                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                            DMEAST #39404934 v1                   2
                                                Case 2:19-cv-05355-NVW Document 10 Filed 11/14/19 Page 3 of 3



                                        1                              CERTIFICATE OF SERVICE
                                        2            I hereby certify that on the 14th day of November, 2019, I electronically
                                        3 transmitted the attached document to the Clerk’s office using the CM/ECF system for
                                        4 filing and transmittal of a Notice of Electronic Filing to the following CM/ECF
                                        5 registrants:
                                        6 Trinette G. Kent
                                          KENT LAW OFFICES
                                        7 3219 E. Camelback Road, Suite 588
                                        8 Phoenix, AZ 85018
                                          Attorneys for Plaintiff
                                        9
                                          /s/ Vicki L. Morgan
                                       10
                                       11
1 East Washington Street, Suite 2300




                                       12
     Telephone: 602.798.5400
     Phoenix, AZ 85004-2555
        Ballard Spahr LLP




                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                            DMEAST #39404934 v1                      3
